Citation Nr: 1636235	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2016 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's PTSD is attributable to an in-service stressor that has been corroborated by credible supporting evidence of record.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If a Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Veteran asserts that he currently has PTSD that is related to tactical training he underwent during service.  Specifically, he has explained that being trapped in a tunnel on his hands and knees for a certain period of time during that training caused the PTSD symptoms he experiences today.  Following review of the record, the Board finds that service connection for PTSD is warranted.

Initially, the Board finds that the Veteran has a current diagnosis of PTSD.  The Veteran's VA treatment records document Axis I diagnoses of PTSD, including a May 2012 diagnosis issued by a VA psychiatrist.  The Veteran's private psychologist has also diagnosed the Veteran with PTSD, most recently in a March 2016 letter submitted to VA.

The Board next finds that an in-service stressor is corroborated by credible supporting evidence of record.  In that regard, the Veteran has consistently asserted throughout the course of his claim and during treatment prior to initiation of his claim that he has symptoms of PTSD that began after he participated in a portion of a final training program, conducted at Fort Devens in Massachusetts in January or February 1967, that required him to crawl through tunnels designed to simulate combat conditions in the Republic of Vietnam.  He has explained, including during his Board hearing, that at one point he was trapped on his hands and knees in a dead end tunnel for a period of at least half an hour, that the tunnel was partially filled with water, and that he could not move forwards or backwards because he was in the middle of a line of other service members, some of whom were panicking.

The excerpts of the Veteran's service personnel records that are associated with the claims file include a record of assignments confirming that he was stationed at Fort Devens from June 1966 through early February 1967.  The claims file also includes statements from multiple other service members who, although they did not report knowing the Veteran personally, assert they participated in the same training at Fort Devens in early 1967 and that such training included crawling on their hands and knees through tunnels as part of an escape and evade exercise.  For example, the Veteran submitted an excerpt from an online message board on which another service member described his experience, "roughly in January 1967," of being stuck in a tunnel during the training program because someone ahead of him "was frozen with panic."  The Veteran testified during his hearing that he was in front of an individual who panicked in the tunnel, although he could not say for sure that he and the service member who described a similar experience were in the same group.  Another service member provided the Veteran with a portion of a blog he had written discussing his experience at Fort Devens in February or March of 1967, which included a description of participating in the training program and escaping through the tunnels the Veteran has described.  In addition, the Veteran's wife, to whom he was married at the time of the training, has submitted a statement reporting that the Veteran was "wet to the bone" upon returning on the final night of the training as a result of being required to crawl through a tunnel that was partially filled with water.

Considering the totality of the evidence, which is credible and consistent with the Veteran's assertion of an in-service stressor, and resolving reasonable doubt in his favor, the Board finds that the in-service stressor of being effectively trapped in a partially submerged tunnel with other service members for some period of time during a training exercise has been verified.  38 C.F.R. § 3.304.

The remaining question, then, is whether there is medical evidence of a link between the Veteran's current PTSD symptoms and the specific in-service stressor he has described.

Multiple competent medical professionals have discussed a link between the Veteran's PTSD diagnosis and his in-service stressor.  In November 2004, a VA nurse requested a mental health consultation based on the Veteran's report, during a PTSD screening, of experiencing nightmares about being trapped in a tunnel and avoiding situations that reminded him of that incident.  In November 2005, the Veteran's private psychologist submitted a letter to VA explaining that he had initially treated the Veteran in 2000 following a phone call from the Veteran's son, who reported the Veteran was very anxious and was having nightmares related to his military training.  The psychologist stated that the Veteran described problems sleeping, panic attacks, and feelings of claustrophobia.  The psychologist noted that the Veteran also described flashbacks and nightmares regarding military training during which he had to crawl through a tunnel in snow and 14 inches of water.  The psychologist noted in his 2005 letter that, although the Veteran had received a diagnosis of adjustment disorder with anxiety, he believed a more precise diagnostic coding for the continuing symptoms would be PTSD.  In a May 2012 addendum to a treatment note, a VA psychiatrist described the stressor she later linked to the Veteran's PTSD, noting that she had reviewed with the Veteran's private psychologist that the Veteran was "jammed in tunnel during training mission in New England - expected drowning/freezing deaths."  In August 2013, the VA psychiatrist characterized the Veteran's psychiatric diagnosis as "PTSD related to military experience, particularly training accident."  In March 2016, the private psychologist who submitted the November 2005 letter to VA submitted another letter noting that he had been treating the Veteran consistently since December 2005 and that he believed that the Veteran's PTSD symptoms were related to the trauma the Veteran experienced at Fort Devens.  Based on the foregoing medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that a link between his diagnosed PTSD and his in-service stressor has been established.

In summary, the Veteran has a current diagnosis of PTSD, and, with resolution of reasonable doubt in his favor, there is competent and credible evidence indicating that his claimed in-service stressor occurred and that his PTSD symptoms are related to that stressor.  For these reasons, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.


REMAND

Although the Board regrets the delay, the Veteran's claim for service connection for bilateral hearing loss must be remanded due to deficiencies in the relevant medical examinations of record.

In that regard, in May 2006, a VA examiner who evaluated the Veteran in February 2006 opined that the Veteran's hearing loss was not caused by or the result of military noise exposure.  She supported that opinion by citing normal bilateral hearing sensitivity on the Veteran's separation medical examination and noting that his report of an in-service shotgun blast that occurred close to his left ear was not substantiated by his service treatment records.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also 38 C.F.R. § 3.303(d).  As a result, the rationale the VA examiner provided is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

A February 2008 opinion from a private hearing instrument specialist is also of record and asserts a causal relationship between the Veteran's current hearing loss and his period of service.  However, the private provider did not indicate that he had reviewed the Veteran's claims file or treatment records, and the content of his opinion does not otherwise suggest that he considered all of the relevant facts, to include the Veteran's separation audiogram showing normal hearing for VA purposes and the Veteran's January 2005 report, during VA treatment, of left ear hearing loss that had progressed rapidly over the past couple of months.  As a result, remand for an additional opinion is still required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

The Board also notes that the Veteran has asserted that his bilateral hearing loss may have been caused or aggravated by his PTSD.  As service connection for PTSD has been granted herein, that theory of entitlement should also be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA audiologist for review.  If a new examination is deemed necessary, one should be scheduled.  The claims file, including a copy of this remand, must be made available to and be reviewed by the audiologist.  The audiologist should consider values converted from ASA to ISO-ANSI units for the Veteran's March 1966 enlistment audiogram.  After reviewing the claims file, the audiologist should respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service?  Please explain why or why not, specifically discussing (1) the private audiological treatment the Veteran received in October 2000; (2) the VA audiological treatment the Veteran received from November 2004 to January 2005, including his January 2005 report that he experienced a sudden rapidly progressive hearing loss in his left ear over the past couple of months; (3) the opinions provided in May 2006 by a VA examiner and in February 2008 by a private provider; (4) the significance of the Veteran's in-service and post-service noise exposure, including the shotgun rounds that were fired in close proximity to his unprotected left ear during service; (5) the Veteran's assertion that he has experienced worsening bilateral hearing loss ever since service; and 
(6) whether the Veteran's current hearing loss is/is not a delayed response to in-service noise exposure.

(b) If the Veteran's bilateral hearing loss is not related to service, is it at least as likely as not (a 50 percent probability or greater) that his hearing loss was caused by his service-connected PTSD?  Please explain why or why not, specifically discussing a VA psychiatrist's October 2011 instruction to the Veteran to look up "hyperacusis (heightened hearing) in PTSD."

(c) If the Veteran's bilateral hearing loss is not caused by his PTSD, is it at least as likely as not that his hearing loss has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected PTSD?  Please explain why or why not, specifically discussing a VA psychiatrist's October 2011 instruction to the Veteran to look up "hyperacusis (heightened hearing) in PTSD."

If you find that the Veteran's hearing loss has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of the hearing loss.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for any opinions expressed must be included in the audiologist's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the audiologist is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  After completing the requested action and any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


